

Exhibit 10.30


SERVICES AGREEMENT


This Services Agreement (“Agreement”), effective as of the date accepted
(“Effective Date”) is between Touchpoint Metrics, Inc., dba MCorp Consulting (A
California corporation), located at 201 Spear Street, Suite 1100, San Francisco,
California 94105  (“the Company”), and Arizona State Credit Union an Arizona
state chartered Credit Union located at 2355 W. Pinnacle Peak Road, Phoenix,
Arizona 85027 (“Client”).


The Company and Client agree to the following terms and conditions:


General Terms and Conditions


a.  
Services: During the term of the Agreement, the Company agrees to provide
services to Client which Client may authorize by the execution of a Statement of
Work (“SOW”) as described in this Agreement.



b.  
Term:  This Agreement will commence on the Effective Date and remain in full
force until terminated as provided for herein.



c.  
Statements of Work:  Each SOW shall be issued in accordance with the terms of
this Agreement, and will contain, where appropriate, the project name,
description, budget estimates, payment schedules, billing rates, and provisions
for out-of-pocket expenses. All SOWs or other forms of written authorization
shall be subject to the terms and conditions set forth in this Agreement. In the
event any conditions contained in an SOW conflict with any terms, conditions, or
clauses in this Agreement, or there is an ambiguity between the SOW and this
Agreement, then the provisions of this Agreement shall govern, unless clearly
and specifically stated otherwise in the SOW.



d.  
Timelines: Time is of the essence in completing SOWs on time and on budget.
Client acknowledges that delays on its part may adversely affect schedules and
costs.



e.  
Approvals: Authorized approval sources for Client are as set forth in each SOW.
Client shall review and approve all materials in writing. Client’s approval by
any tangible medium (e.g. email) will be considered final approval. Once
approved, any changes will be subject to revisions as articulated in Section “h”
of this Agreement



f.  
Responsibility as to Style and Content: Client is responsible for the truth,
accuracy, and legality of all content provided to the Company. Client shall
indemnify, hold harmless, and defend the Company against any and all damages,
liabilities, expenses (including attorney’s fees), resulting from any claims,
actions, or suits made by a third party as a result of: (a) claims,
representations, statements or depictions in materials prepared or submitted by
Client (“Client Materials”); (b) defects in the Client’s products or services;
(c) allegations that copyright, trademark, patent or other rights of a third
party have been infringed or violated by the Company as a result of the
Company’s use of Client Materials. In any event, the Company shall cease all use
of, and return to Client, all Client Materials immediately upon written request
by Client for any reason.  Any indemnification obligations of Client set forth
in this Agreement shall be subject to the following conditions: (i) the Company
shall notify Client in writing promptly upon learning of any claim or suit for
which indemnification is sought; (ii) Client shall have control of the defense
or settlement; and (iii) the Company shall reasonably cooperate with the
defense, at Client’s expense.


 
 

--------------------------------------------------------------------------------

 



g.  
Responsibility as to Overall Relationship: Subject to Section (l) of this
Agreement, Client is responsible for providing access to internal resources and
records as required to fulfill the terms of this Agreement and each SOW, as well
as timely and accurate responses to all communications from the Company. The
Company is responsible for meeting defined timelines and budgets, and for
fulfilling the expectations of Client as defined in this Agreement and approved
elements of each SOW.



h.  
Revisions: Any and all changes requested to Approved Materials or an SOW are
subject to an Estimate Addendum (“EA”) to the related SOW. EA note requested
changes, estimate their cost, and must be mutually agreed in writing by the
Company and Client in order to continue. Through an approved EA, Client will
authorize revisions and any additional services to each SOW in advance of any
costs being accrued. Services required to complete any additional work beyond
the scope of each SOW will be based on the Company’s then current fee schedules,
or as specifically stated otherwise in the SOW.



i.  
Sales Tax: Sales tax will be billed as applicable under California State law.



j.  
Termination: Either party may terminate this Agreement for any reason by
providing thirty (30) days prior written notice to the other party. Company will
invoice and be paid for all outstanding fees for work completed prior to the
effective date of the termination.  Either party may terminate this Agreement by
providing written notice to the other party in the event that the other party
has failed to cure a material breach within fifteen (15) days after written
notice of such breach by the non-breaching party. In the event of termination of
this Agreement, the Company will invoice and be paid for all outstanding fees
for work completed (i) prior to any breach condition of Company, or (ii) prior
to termination by Company for a breach by Client . All actual costs incurred by
Company for services requested by Client will be billed to the Client, due and
payable on receipt.



k.  
Ownership: Upon payment of fees due under this Agreement, The Company grants the
Client full internal use of final deliverables, strategic plans, research
findings, report data and recommendations. All deliverables, including but not
limited to draft plans, survey instruments, planning methodologies, processes,
verbiage (e.g. plan copy), interface design or code (e.g. online survey
instruments, source code), and other materials or processes developed or
previously owned by the Company and used in the creation of any plans or
materials, remain the sole property of The Company. All Company property is
protected under applicable federal copyright and trademark laws. The Company may
also use Client’s name and reference non-confidential work products resulting
from this Agreement for the purposes of promotion, provided Company obtains
Client’s prior consent.



l.  
Confidentiality: For purposes of this Agreement, “Confidential Information”
means information that a party desires to protect against disclosure, which is
designated as confidential in writing at the time of disclosure or which, by its
context, should reasonably be understood to be confidential. Both Parties to
this Agreement acknowledge that Confidential Information includes, but is not
limited to, business plans, trade secrets, customer information, methodology and
processes, etc., and that Confidential Information may be exchanged by the
parties. Therefore, both parties hereby agree to hold all Confidential







 
Arizona State Credit Union_ Services Agreement
Page 2 of 4



 
 

--------------------------------------------------------------------------------

 



Information received from the other party in strict confidence, and will
strictly control all access to and distribution of any Confidential Information
of the other party.


Specifically, and without limiting the generality of the foregoing, the Company
shall not, without the Client’s express written permission, reveal or otherwise
make available to any person or persons any Confidential Information regarding
the Client’s products, businesses, customers or methods of operation learned by
the Company during the term of this Agreement.


Client will not reveal or otherwise make available to any person, persons or
entity any confidential, privileged information or trade secrets regarding the
Company’s methodologies, products, systems or methods of operation (including
but not limited to Customer Experience Mapping, Loyalty Mapping®, Brand Mapping
and Touchpoint Mapping®) learned by Client during the term of this contract.
Client may share or disclose the results of the services under this Agreement
with its third party providers and consultants.  The provisions of this section
will survive termination of this Agreement for a period of ten (10) years.


Recipient agrees to implement and maintain appropriate security measures to
safeguard the security of the Disclosing Party’s Confidential Information from
unauthorized access, disclosure, distribution or use.  In no event shall
Recipient take precautions any less stringent than those employed to protect its
own proprietary and confidential information. Recipient agrees to fully disclose
to Disclosing Party’s any information related to a breach or unauthorized access
of Disclosing Party’s data maintained by Recipient and to take appropriate
actions to address any incident of unauthorized access, including notices
(within 48 hours) to Disclosing Party’s of any incident or security breach, to
enable Disclosing Party’s to expeditiously implement its information security
response program. Recipient shall indemnify, defend and hold harmless Disclosing
Party’s, its directors and officers against any and all losses, claims and
liabilities including litigation expenses and reasonable attorneys’ fees
suffered by Disclosing Party’s as a result of Recipient ‘s breach of this
confidentiality and security duty.


The foregoing prohibition on disclosure of Confidential Information shall not
apply to the extent certain Confidential Information is required to be disclosed
by the receiving party as a matter of law or by order of a court, provided that
the receiving party uses reasonable efforts to provide the disclosing party with
prior notice of such obligation to disclose and reasonably assists in obtaining
a protective order therefore.


m.  
Governing Law/Jurisdiction: This agreement, in its validity, construction and
performance, shall be governed in all respects by the laws of the state of
Arizona. In the event either party commences an action to enforce this
Agreement, the prevailing party shall be entitled to reasonable attorneys fees
and costs.



n.  
Modification: This writing including the Touchpoint Mapping Proposal for Arizona
State Credit Union and Engagement Objectives and all SOWs, which are
incorporated herein, contains the entire agreement of the parties. No
representations, understandings or prior agreements were made or relied on by
either party, other than those expressly set forth. No agent, employee, or other
representative of either party is empowered to alter any of the terms
hereof.  Any alteration or modification of this Agreement shall be effective
only if completed in writing and signed by an approved signatory of both
parties.





 
Arizona State Credit Union_ Services Agreement
Page 3 of 4



 
 

--------------------------------------------------------------------------------

 



o.  
Warranty:  The Company warrants that (i) it has the right to provide the
services hereunder, (ii) in providing the services and any deliverables, The
Company has not improperly used or misappropriated patent, copyright, trademark,
trade secret or other proprietary rights of any third party, (iii) the
deliverables will meet the descriptions and requirements set forth in the SOW,
and (iv) The Company will perform the services in a good and workmanlike manner.



p.  
Insurance:  The Company shall maintain, at its own expense, sufficient insurance
to cover its performance of services hereunder, including but not limited to,
workers’ compensation insurance when required by law.



q.  
Counterpart:  This Agreement may be executed in counterparts by the parties and
shall become effective when all parties hereunder have executed the
Agreement.  Signatures may originally be transmitted by facsimile or email.



r.  
Miscellaneous:  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provision, the remaining provisions being deemed to continue in full force and
effect.  Any notice to a party required or permitted hereunder shall be
sufficiently given only when provided in writing, and either personally
delivered or sent via certified or registered mail or recognized overnight
delivery service to the party’s address indicated herein.  A failure by either
party to enforce any right under this Agreement shall not at any time constitute
a waiver of such right or any other right, and shall not modify the rights or
obligations of either party under this Agreement.



IN WITNESS WHEREOF, the above parties have set their hands and seal this 29th
day of March, 2013.


For the Company
 
Accepted for Client
     
MICHAEL HINSHAW
 
DAVID E. DOSS
Signature
 
Signature
Michael Hinshaw, President
   
3/29/13
 
David E. Doss, Pres & CEO
   
Name, Title
         
April 03, 2013
   
Date

















 
Arizona State Credit Union_ Services Agreement
Page 4 of 4



 
 

--------------------------------------------------------------------------------

 
